Citation Nr: 1401112	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper respiratory disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Waco, Texas.  The parties agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record.  To date, no such evidence has been received.  A transcript of the hearing has been associated with the claims file.

By way of history, by a May 2007 Substantive Appeal, later deemed timely by a November 2010 Board decision, the Veteran perfected his appeal as to entitlement to service connection for residuals of neck and left shoulder injuries, low back and upper respiratory disorders, and hypertension.  Those issues were before the Board, at the time of the November 2010 decision, solely for the purpose of a remand in order to afford the Veteran a Board hearing.  By a January 2012 rating decision of the RO in Waco, Texas, service connection for granted for residuals of neck and left shoulder injuries, a low back disorder, and hypertension.  Thus, the RO's action represents a full grant of the benefits sought as to those claims and the Board will confine its consideration to the remaining issue on the title page. 

Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically the transcript of the August 2013 hearing and VA treatment records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts entitlement to service connection for an upper respiratory disorder on the basis that he began to experience constant nasal congestion in 1994, during service, and was treated on numerous occasions during service.

Review of the Veteran's service treatment records indicate that he was treated in May 1990, July 1993, and February 1995 for upper respiratory infections, in September 1990 for sinus congestion, and in July 1994 for pharyngitis.  His service separation medical assessment and history are silent for an upper respiratory disorder; however, upon entrance into service, on his December 1989 medical history report, he noted allergy to pollen, with congestion and headaches.

His VA treatment records demonstrate treatment for sinusitis, chronic cough, and nicotine addiction in August 2006, and an upper respiratory infection in November 2006; with continued prescription medication, a nasal spray, in July 2008 for cough or allergies.  Two VA examiners have offered negative etiological opinions in the present appeal.  However, it does not appear that either examiner considered whether the Veteran's report at entry of allergy to pollen with congestion and headaches represents a pre-existing disability, or if any such pre-existing disability was aggravated by service, including consideration of his multiple instances of treatment for respiratory complaints.  Additional medical comment is thus required prior to adjudication of the claim.  Updated VA treatment records, dated since November 2011, are also required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the North Texas VA Health Care System dated from November 2011 to the present.  If a negative response is received from any treatment facility, the Veteran must be notified and provided an opportunity to supplement the record; and the claims file must be properly documented.
2.  Then, schedule another VA examination for an additional opinion concerning the etiology of the Veteran's claimed upper respiratory disorder.  The examiner should consider the Veteran's statements regarding his history of congestion during and since service, as well as his history of smoking one pack of cigarettes per day for many years.  It is specifically requested that the examiner respond to the following questions: 

(a) Considering the December 1989 report of history at entrance into service of allergy to pollen with congestion and headaches, did the Veteran clearly and unmistakably have an upper respiratory disorder that pre-existed service?

(b)  If he did, is there also clear and unmistakable evidence the Veteran's pre-existing upper respiratory disorder was not aggravated beyond its natural progression during service, including by his May 1990,  July 1993, and February 1995 upper respiratory infections, his September 1990 sinus congestion, and his July 1994 pharyngitis?

(c)  If he did not, is it at least as likely as not that the Veteran's upper respiratory disorder was incurred in service, or is otherwise related to service, including by his May 1990,  July 1993, and February 1995 upper respiratory infections, his September 1990 sinus congestion, and his July 1994 pharyngitis?

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


